Citation Nr: 0715158	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  04-05 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for partial 
colectomy for adenocarcinoma without recurrence. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1961 to October 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran subsequently perfected this appeal.
.

FINDING OF FACT

The veteran's partial colectomy for adenocarcinoma without 
recurrence is manifested by mild to moderate symptoms and 
without current malignant neoplasms of the digestive system. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for partial 
colectomy for adenocarcinoma without recurrence have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7329, 
7343 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

The severity of a digestive system disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities at 38 C.F.R. 
§ 4.114.   Ratings under Diagnostic Codes (DCs) 7301 to 7329, 
inclusive 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  38 C.F.R. § 4.114.  A single 
evaluation will be assigned under the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  Id.

The veteran's disability has been rated under DC 7343 and 
7329.  Under DC 7329, for residuals of the resection of the 
large intestine, a 20 percent evaluation is assigned when 
there are moderate symptoms and a 40 percent evaluation is 
assigned when there is evidence of severe symptoms 
objectively supported by examination findings.  38 C.F.R. 
§ 4.114, DC 7329.

Under DC 7343, a 100 percent schedular rating is warranted 
for malignant neoplasms of the digestive system and shall 
continue beyond the cessation of any surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure.  
38 C.F.R. § 4.114, DC 7343.  Six months after discontinuance 
of such treatment, the appropriate disability rating shall be 
determined by a mandatory VA examination.  Id.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
Id.  If there has been no local recurrence or metastasis, 
rate on the residuals.  Id. 
 
VA afforded the veteran an intestines examination in May 2003 
for which the claims folder was reviewed.  The veteran 
complained of worsening nausea, increased episodes of 
vomiting accompanied by abdominal pain, one to two loose (at 
times watery) bowels movements a day, and painful 
hemorrhoids.  He also reported symptoms of having frequency, 
urinating 6 to 8 times daily and twice at night, and 
occasional back pain.  He denied having constipation, any 
lethargy, weakness, weight loss, a history of kidney stones, 
or of having knowledge of a fistula.  

Upon physical examination of the veteran, the examiner noted 
that the abdomen was soft with bowel sounds present, there 
was no guarding and no rigidity, and the abdominal 
examination was significant for severe right upper 
tenderness.  The veteran refused a hemorrhoids/prostate 
examination indicating painful external hemorrhoids.  As for 
clinical tests, Chem 7 was within normal limits, complete 
blood count was significant for slightly elevated mean 
corpuscular volume at 101 fl and mean corpuscular hemoglobin 
at 35.4 pg, and computed tomography scan of the abdomen was 
normal.  The diagnoses included history of adenocarcinoma, 
status post partial colectomy in 1962 with current computed 
tomography showing no demonstrable recurrence/metastasis, 
uncontrolled essential hypertension, history of hemorrhoids, 
history of frequency, and scars secondary to partial 
colectomy with no acute presentation.  The examiner noted 
that the veteran had no formal diagnoses relating to any 
stomach, prostate, intestine, or kidney conditions.  The 
examiner concluded that the diagnoses noted were unrelated to 
his service connected partial colectomy for adenocarcinoma.  

A September 2003 letter from R.D. Cook, M.D. noted the 
veteran's history of medical problems as a result of his 1962 
surgery to remove three fourths of his stomach and all of his 
large intestine, due to a malignant tumor.  As a result of 
the surgery, the veteran had chronic diarrhea, nausea, 
vomiting, abdominal pain, rectal pain, weight loss, 
indigestion, soft stools, leg cramps secondary to 
hypokalemia, dehydration from malabsorption of electrolytes 
and nutrients and fatigue.  He was only able to eat a small 
portion of food several times a day.   

In February 2004, a VA opinion examination was rendered by a 
physician other than the May 2003 VA examiner in response to 
Dr. Cook's letter.  After a review of the claims folder, 
specifically to include the previous two opinions set forth 
above, the examiner found no evidence for hypokalemia or any 
electrolyte imbalance.  In coming to this conclusion, the 
examiner noted that in May 2003 complete blood count was 
normal except for mildly increased mean corpuscular volume 
and mean corpuscular hemoglobin, and his Chem 7 included 
electrolytes within normal limits.   He also added that 
chronic nausea and vomiting could be a result of the gastric 
surgery.  However, the veteran did not have significant 
weight loss as a result of those symptoms.  As for the 
veteran's two bowel moments a day, the examiner noted that 
this indicated at most mild diarrhea.  The examiner could not 
see how leg cramps could be attributed to hypokalemia.  His 
slightly elevated mean corpuscular volume could be due to 
possible mild Vitamin B12 deficiency related to gastric 
and/or colon surgery.  

As for the veteran's symptoms attributed to his service-
connected partial colectomy, the examiner listed his two 
bowel movements a day or mild chronic diarrhea, chronic 
nausea with some vomiting which could be attributed to 
partial gastrectomy which he had at the same time as the 
colectomy, and intermittent abdominal pain.  As to the issue 
of severity, the examiner pointed out the fact that the 
veteran had not lost significant weight and that it had 
stabilized indicated that symptoms were in the mild to 
moderate range.  The diarrhea was certainly mild and the 
nausea, abdominal pain, and vomiting were all in the mild to 
moderate range.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

For the reasons set forth above, the Board finds that the VA 
opinions are more complete and thorough than the findings 
made by Dr. Cook.  The VA opinions were both based on review 
of the claims folder, and in particular, the February 2004 
opinion was ordered based upon the other two opinions.  The 
February 2004 examiner addressed both opinions in his report.  
Additionally, the examiner provided detailed reasons and 
bases in support of his conclusion and also provided a 
lengthy history of the veteran's disability.  Therefore, the 
VA examinations reports are more probative than Dr. Cook's 
letter.  

Based on the evidence, the Board finds that a rating in 
excess of the current 20 percent evaluation for partial 
colectomy for adenocarcinoma without recurrence
is not warranted.  First, the veteran is not entitled to the 
100 percent rating contemplated under DC 7343 as there is no 
indication of malignant neoplasms of the digestive system.  
Second, his symptoms include mild chronic diarrhea, mild to 
moderate chronic nausea, some mild to moderate vomiting, and 
intermittent mild to moderate abdominal pain as noted in the 
February 2004 VA examination report.  As a whole, his 
symptoms have been established to be in the mild to moderate 
range, which is contemplated by a 20 percent evaluation under 
DC 7329 for moderate symptoms resulting from residuals of the 
resection of the large intestine.  His symptoms are not 
objectively supported by examination findings to be of a 
severe nature to warrant a rating in excess of the currently 
rated 20 percent.   

Finally, the veteran has not been hospitalized for his 
disability and no evidence suggests this disability prevented 
him from working.  Dr. Cook indicated that the veteran's 
disability severely impaired his ability to earn a living and 
he had been forced to close his construction business.  
However, the February 2004 examiner, upon review of the 
complete record, including Dr. Cook's comments, concluded 
that the veteran would be able to do sedentary work.  The 
examiner noted that while strenuous work would probably not 
be a good idea, light lifting would be fine.  In any case, 
the existing schedular rating is already based upon the 
average impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).

As the preponderance of the evidence is against the claim for 
a higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).
 
Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO sent correspondences in April 2003 and September 
2003; and the rating decision in June 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
and the evidence needed, the responsibilities of the parties 
in obtaining the evidence.  He was also notified as to the 
general need for any evidence in his possession.  The Board 
finds that any defect with regard to the timing or content of 
the notices to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2004 statement of the case and 
the March 2004 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained.  The appellant has not referred to any 
additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination in relation to the claim.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


ORDER

Entitlement to a rating in excess of 20 percent for partial 
colectomy for adenocarcinoma without recurrence is denied. 



____________________________________________
JOSEPH A. ROSE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


